Calinescu v 167 LLC (2015 NY Slip Op 01579)





Calinescu v 167 LLC


2015 NY Slip Op 01579


Decided on February 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2015

Friedman, J.P., Sweeny, Saxe, Feinman, Clark, JJ.


14319 305717/11

[*1] Nicolae Calinescu, Plaintiff-Appellant,
v167 LLC, Defendant-Respondent.


Nicolae Calinescu, appellant pro se.
Law Office Of Lauren K. Popper, New York (Lauren K. Popper of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered June 20, 2014, which struck plaintiff's note of issue, and directed plaintiff to comply with the directives of the preliminary conference order, unanimously dismissed, without costs, as taken from a nonappealable paper.
The court's order did not resolve a motion made on notice, and thus is not appealable as of right (see CPLR 5701[a][2]; Sholes v Meagher, 100 NY2d 333, 336 [2003]; see also Smith v
United Church of Christ, 95 AD3d 581, 582 [1st Dept 2012], lv denied and dismissed 19 NY3d 940 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 24, 2015
CLERK